       Case 5:19-cv-00366-TES-MSH Document 33 Filed 08/07/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


BARRY GIBSON,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                      5:19-cv-00366-TES-MSH
TINA ZANDERS, et al.,

        Defendants.


                      ORDER ADOPTING THE UNITED STATES
                     MAGISTRATE JUDGE’S RECOMMENDATION



        After a de novo review of the record, the Court ADOPTS the United States

 Magistrate Judge’s Report and Recommendation [Doc. 31] and MAKES IT THE

 ORDER OF THE COURT. 28 U.S.C. § 636(b)(1)(C). The Court reviewed and considered

 Plaintiff’s Objection [Doc. 32] to the Report and Recommendation and finds that it lacks

 merit. The magistrate judge recommends the Court grant Defendants’ Motion for

 Summary Judgment [Doc. 26] on Plaintiff’s claims concerning Defendants’ deliberate

 indifference to his exposure to heavy environmental tobacco smoke (“ETS”). [Doc. 31, p.

 1]. In Plaintiff’s Objection, Plaintiff asserts the magistrate judge improperly weighed the

 evidence in Defendants’ favor and that Plaintiff introduced evidence that (1) prison

 officials were smoking at the prison and (2) he complained about his exposure to
      Case 5:19-cv-00366-TES-MSH Document 33 Filed 08/07/20 Page 2 of 6



second-hand smoke but the prison officials treated him with deliberate indifference.

[Doc. 32-1, pp. 1—6].

       The Eighth Amendment prohibits the “inflict[ion]” of “cruel and unusual

punishments.” U.S. Const. amend VIII. A prisoner seeking to impose liability for an

Eighth Amendment claim must establish the existence of “(1) a substantial risk of

serious harm; (2) the defendants’ deliberate indifference to that risk; and (3) causation.”

Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016). “To establish a violation of the

Eighth Amendment due to exposure to second-hand smoke, or [ETS], a prisoner must

show that the defendants have, ‘with deliberate indifference, exposed him to levels of

ETS that pose an unreasonable risk of serious damage to his future health.’ ” Cassady v.

Donald, 447 F. App'x 28, 30 (11th Cir. 2011) (quoting Helling v. McKinney, 509 U.S. 25, 35

(1993)). “The prisoner must establish that ‘he himself is being exposed to unreasonably

high levels of ETS’ (the objective element) and ‘that prison authorities demonstrated a

deliberate indifference to his plight’ (the subjective element).” Cassady, 447 F. App'x at

30 (quoting Kelley v. Hicks, 400 F.3d 1282, 1284 (11th Cir. 2005)).

       As for the subjective factor, to establish deliberate indifference, “the prisoner

must prove three facts: (1) subjective knowledge of a risk of harm; (2) disregard of that

risk; and (3) [c]onduct that is more than mere negligence.” Brown v. Johnson, 387 F.3d

1344, 1351 (11th Cir. 2004).




                                              2
       Case 5:19-cv-00366-TES-MSH Document 33 Filed 08/07/20 Page 3 of 6



        “The adoption of a smoking policy will bear heavily on the inquiry into

deliberate indifference.” Kelley, 400 F.3d at 1284. Moreover, a prisoner who shows

nothing more than negligent enforcement of such a policy falls short of establishing an

Eighth Amendment violation. Id. at 1285. However, “the mere existence of such a policy

will not, by itself, satisfy the requirements of the Eighth Amendment; there must be a

good faith effort to enforce the policy and the absence of such an effort may result in a

finding of deliberate indifference.” Bartlett v. Pearson, 406 F.Supp.2d 626, 632 (E.D. Va.

2005); see also Talal v. White, 403 F.3d 423, 428 (6th Cir. 2005).

        Plaintiff has failed to put forth facts demonstrating that Defendants acted with

deliberate indifference toward Plaintiff’s exposure to ETS.

        First, Defendants Zanders (Counselor), Spikes (Deputy Warden), and Taylor

(Health Service Administrator) lacked the authority to provide Plaintiff his desired

remedy for the ETS problem, a transfer, and they acted reasonably upon receipt of

information alleging a hazard to his health. 1 [Doc. 26-12, Taylor Aff., ¶¶ 1—11 (Taylor

averred that—while looking into Plaintiff’s grievance about medical care for ETS

exposure—he concluded Plaintiff could obtain medical services for smoke exposure)];

[Doc. 26-7, Zanders Aff., ¶¶ 4—5 (Zanders averred that she lacked the authority to

decide if Plaintiff could be moved to a different cell)]; [Doc. 26-3, Gibson Depo., pp.




1Further, Plaintiff has not provided evidence that the officials could have provided him a non-smoking
housing alternative.


                                                   3
      Case 5:19-cv-00366-TES-MSH Document 33 Filed 08/07/20 Page 4 of 6



33:23—34:18 (Zanders told Plaintiff she lacked the authority to transfer him but directed

him to speak with Woodson, the Unit Manager, about the matter)]; [Id., pp. 49:9—51:21

(Spikes told Plaintiff that he lacked authority to transfer him to a different cell)]; [Doc.

26-9, Spikes Aff., ¶ 4 (Spikes averred he was only involved in transfer requests if there

was a security issue)].

       Second, Defendant Woodson (Unit Manager) did not act with deliberate

indifference toward Plaintiff’s exposure to ETS. After Plaintiff requested a housing

transfer, Woodson told Plaintiff to “get out of his face” and that inmates smoked in all

the housing areas. [Doc. 26-3, Gibson Depo., pp. 29:15—25, 39:8—18]. While Woodson

could have requested the Warden approve Plaintiff’s transfer, his failure to do so did

not amount to an unconstitutional disregard for Plaintiff’s health risk from exposure to

ETS. See [Doc. 26-8, Woodson Aff., ¶ 12]. Woodson averred that smoking existed in all

areas—so he did not believe a move would solve Plaintiff’s issue—and that he

attempted to enforce the no-smoking policy. [Id., ¶¶ 3, 7—11, 13—16]. Further, Plaintiff

has not presented evidence that Woodson acted deliberately indifferent to his ETS

exposure or could have solved his issue by requesting approval to transfer him to a

different cell.

       Third, Defendants Bowen (Warden) and Thomas (Deputy Warden of Care and

Treatment) also did not treat Plaintiff with deliberate indifference when they did not

move him to a different facility or expedite his request to change his housing



                                              4
      Case 5:19-cv-00366-TES-MSH Document 33 Filed 08/07/20 Page 5 of 6



arrangements at the prison. As noted by the magistrate judge, “Gibson admits he had

requested to be moved to a cell house, and Bowen—after consulting with Thomas—

ordered that he be placed in a cell house” when one became available, even if they did

not believe it would rectify Plaintiff’s condition. [Doc. 31, p. 12]; [Doc. 26-11, Bowen

Aff., ¶¶ 18—19]. Further, Gibson has not presented any evidence that Thomas or Bowen

believed he required special treatment to avoid ETS or that his needs were more urgent

than the other prisoners.

       But most importantly, simply because Plaintiff was not granted a transfer to a

different cell or prison, does not mean Defendants acted with deliberate indifference to

his exposure to ETS. The issue is not whether Plaintiff was denied his requested remedy

but what actions the prison officials took to prevent Plaintiff’s exposure to second-hand

smoke that was unreasonably dangerous.

       Here, the prison has an anti-smoking policy, and Defendants—at least those in

charge of enforcing the anti-smoking policy—averred they attempted to force

compliance, including by disciplining inmates caught with tobacco products and

arresting employees and visitors caught bringing tobacco products into the prison.

[Doc. 26-15 (Policy prohibiting tobacco products)]; [Doc. 26-11, Bowen Aff., ¶¶ 7—9];

[Doc. 26-10, Thomas Aff., ¶¶ 5—7]; [Doc. 26-9, Spikes Aff., ¶¶ 8—13]; [Doc. 26-8,

Woodson Aff., ¶¶ 6—9]. Plaintiff has not provided any evidence that Defendants were

more than negligent in attempting to curb the amount of tobacco smoke in the prison.



                                             5
      Case 5:19-cv-00366-TES-MSH Document 33 Filed 08/07/20 Page 6 of 6



As correctly noted by the magistrate judge, Plaintiff’s blanket statements that prison

officials ignored the no-smoking policy could show imperfect enforcement but not that

Defendants acted with deliberate indifference. [Doc. 31, pp. 14—15]. Accordingly, the

Court finds Plaintiff has failed to provide evidence that Defendants did not make a

good faith effort to enforce its anti-smoking policy.

       Therefore, the Court ADOPTS the United States Magistrate Judge’s Report and

Recommendation [Doc. 31] and GRANTS Defendants’ Motion for Summary Judgment

[Doc. 26].

       SO ORDERED, this 7th day of August, 2020.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             6
